DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 11/16/21 has been entered. Claims 1, 3-8, 10-15, 17-20 remain pending in the application.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-8, 10-15, 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Independent claims 1, 15 similarly recite, creating taxonomies describing data concepts associated with metadata and storing the taxonomies onto a database; accessing the database, wherein the database stores a plurality of data each associated with a corresponding application and each including the metadata, and wherein the metadata describes information about data present in an application, information about data that an application is authoritative, and information about data that flows between applications; receiving the metadata and the taxonomies describing the data concepts from the database; 
The limitations of, creating taxonomies describing data concepts associated with metadata…; … generating a lineage map from the cube set to express data quality checks and rules that apply to nodes in the lineage map, as drafted, are processes that, under their broadest reasonable interpretation, cover mental processes but from the recitation of implementing them on generic computer components.  That is, other than reciting “automatically” nothing in the claim element precludes the steps from practically being performed in the mind.  
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of – …and storing the taxonomies onto a database; accessing the database, wherein the database stores a plurality of data each associated with a corresponding application and each including the metadata, and wherein the metadata describes information about data present in an application, information about data that an application is authoritative, and information about data that flows between applications; receiving the metadata and the taxonomies describing the data concepts from the database; automatically generating a cube set including a set of N-
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of …and storing the taxonomies onto a database; accessing the database, wherein the database stores a plurality of data each associated with a corresponding application and each including the metadata, and wherein the metadata describes information about data present in an application, information 
Independent claim 8 recites, a database that stores a plurality of data each associated with a corresponding application and each including metadata, wherein the metadata describes information about data present in an application, information about data that an application is authoritative, and information about data that flows between applications; and a processor coupled to the database via a communication network, wherein the processor is configured to: create taxonomies describing data concepts associated with the metadata and store the taxonomies onto the database; receive the metadata and the taxonomies describing the data concepts from the database via a communication network; automatically generate a cube set including a set of N-dimensional hypercubes from the received metadata to represent the metadata describing the information about the data present in the application, the information about the data 
The limitations of, create taxonomies describing data concepts associated with metadata…; … generate a lineage map from the cube set to express data quality checks and rules that apply to nodes in the lineage map, as drafted, are processes that, under their broadest reasonable interpretation, cover mental processes but from the recitation of implementing them on generic computer components.  That is, other than reciting “automatically” nothing in the claim element precludes the steps from practically being performed in the mind.  For example, but for the “automatically” language, “create taxonomies” in the context of this claim encompasses the user manually creating taxonomies based on a mental judgment of the concepts associated with observed metadata. The 
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of – a database that stores a plurality of data each associated with a corresponding application and each including metadata, wherein the metadata describes information about data present in an application, information about data that an application is authoritative, and information about data that flows between applications; and a processor coupled to the database via a communication network, wherein the processor is configured to: and store the taxonomies onto the database; receive the metadata and the taxonomies describing the data concepts from the database via a communication network; automatically generate a cube set including a set of N-dimensional hypercubes from the received metadata to represent the metadata describing the information about the data present in the application, the information about the data identifying that the application is 

Claims 3-7, 10-14, 17-20 depend on claims 1, 8, 15 and include all the limitations of claims 1, 8, 15. Therefore, claims 3-7, 10-14, 17-20 recite the same abstract idea of creating taxonomies and generating a map practically being 
Claims 3, 10, 17 similarly recite the additional limitations pertaining to the applying of operations to the cube data. These additional limitations do not integrate the abstract idea into a practical application and merely represent insignificant extra-solution activities to the judicial exception.  Accordingly, these additional elements does not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements represent well-understood, routine, conventional activity previously known to the industry and are specified at a high level of generality. That is, these limitations represent well-understood, routine, conventional activity in the field of OLAP systems and are merely directed to the well-understood, routine, conventional activity of performing operations on data cubes as in [0009] of Petrulescu (US 2004/0015513) which discusses conventional OLAP systems which combine data cubes. Therefore, the additional elements are not sufficient to overcome the essentially mental nature of these claims, as they recite the use of existing database technology as mere tools of conventional data manipulation.
Claims 4, 11, 18 similarly recite the additional limitation pertaining to expressing acceptable values in each dimension. The judicial exception is not 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Further recitation of the abstract idea (mental process step) is not sufficient to amount to significantly more than the judicial exception. claims 4, 11, 18 are not patent eligible.
Claims 5-6, 12-13, 19-20 similarly recite the additional limitation pertaining to expressing cubes in sum of products form. The judicial exception is not integrated into a practical application. The additional element represents a further mental process step of a user writing down, using a pen and piece of paper, cube data in sum of products form. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. This additional step is considered an abstract idea (mental process step) and does not integrate the judicial exception 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Further recitation of the abstract idea (mental process step) is not sufficient to amount to significantly more than the judicial exception. claims 5-6, 12-13, 19-20 are not patent eligible.
Claims 7, 14 similarly recite the additional limitation pertaining to describing any subset of N-dimensional space. The judicial exception is not integrated into a practical application. The additional element represents a further mental process step of a user writing down, using a pen and piece of paper, data describing any of the hypercube space based on a number of selected cubes. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. This additional step is considered an abstract idea (mental process step) and does not integrate the judicial exception into a practical application. Accordingly, claims 7, 14 recite an abstract idea and are ineligible.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Further recitation of the abstract idea (mental process step) is not sufficient to amount to significantly more than the judicial exception. claims 7, 14 are not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4, 8, 11, 15, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Yang (US 2009/0006409) in view of Borgsmidt (US 2008/0301155) and further in view of Raghavan (US 2015/0370872) and Meier (US 2018/0159884) and Branson (US 2016/0366042).
Regarding claim 1, Yang discloses:
A method for application of an N-dimensional hypercube datatype for automatically generating a data structure by utilizing one or more processors and one or more memories, the method comprising: creating taxonomies describing data concepts associated with metadata and storing the taxonomies onto a database at least by ([0005] describes that the present disclosure is for creating and deploying metadata-generated applications [0011] “FIG. 4 is a block diagram of a taxonomy of a metadata-based application deployment system” [0025] “using implementations of a metadata-based application deployment system, using implementations of metadata taxonomies, different applications and multi-level applications are generated by modifying metadata instead of by programming in hard code” [0050]-[0054] disclose how the metadata that describes each application, such as the root model site, 
accessing the database, wherein the database stores a plurality of data each associated with a corresponding application at least by ([0039] discloses that root model sites associated with each of the applications can have its own SQL and multidimensional database which store the metadata [0086] “FIG. 8 shows a flow diagram 800 illustrating a process by which a metadata-based application is deployed. At 810, defined types stored in a type library or libraries are accessed. As previously described with reference to FIG. 7, predefined types 762 and/or extended types 764 drawn from a type library 760 are the basic components from which a run-time application 710 is created. At 820, to adapt the components drawn from the type library 760 as desired, application metadata is also accessed. At 830, the defined types identified for use in the application and the metadata are processed. As previously described, it is the metadata customizing the defined types that is used to create the application without the user having to write of code”);
and wherein the metadata describes information about data present in an application at least by ([0041]-[0047] disclose, in detail, the different types of metadata included in defining or describing the application, such as different 
receiving the metadata and the taxonomies describing the data concepts from the database at least by ([0029] “The structures 320 may include a relational database table, a multidimensional data cube, and other types of data structures that may be used by an application 350. Using selected elements included in the structures 320, the metadata 360 modifies general components defined within the structures 320 to provide the infrastructure of the application.” [0050]-[0054] disclose how the metadata that describes the application, such as the root model site, dimensions, and data models from the taxonomy shown in Fig. 4, are stored within at least one database, the SQL database 510 and the AS database 540 [0086] “FIG. 8 shows a flow diagram 800 illustrating a process by which a metadata-based application is deployed. At 810, defined types stored in a type library or libraries are accessed. As previously described with reference to FIG. 7, predefined types 762 and/or extended types 764 drawn from a type library 760 are the basic components from which a run-time application 710 is created. At 820, to adapt the components drawn from the type library 760 as desired, application metadata is also accessed. At 830, the defined types identified for use in the application and the metadata are processed. As previously described, it is the metadata customizing the defined types that is 
automatically generating a cube set including a set of N-dimensional hypercubes from the received metadata to represent the metadata describing the information about the data present in the application… at least by ([0069] “The processing component 770 includes appropriate logic to, based on the selected types from the type library 760 and the metadata 780, generate appropriate data structures and logic to support the implementation and operation of the runtime application 710 as further described below.” [0076] “The data structures 720 also include one or more multidimensional data schema 724 that define one or more data cubes or other multidimensional data structures. The data structures defined by the multidimensional schema 724 receive and manipulate application data to provide the analysis and reporting performed by the application.”) and the processing component (automatically) generates appropriate data structures, which can be one or more data cubes, based on the selected types from the type library and the metadata; Examiner also notes that, even if the system only generated one data cube, the single generated data cube could at least be a single item set, or singleton;
…express data quality checks and rules … at least by ([0070] “the processing component 770 is equipped with a great deal of information about the different types and can thus validate the metadata. For example, if a user selects a consolidation type from among a group of financial calculation types, there is a certain minimum dimensionality that the processing component 770 can verify. In the example of a consolidation type, the processing component 770 will expect a time dimension, a scenario dimension, and other dimensions. If the user manipulates the type to eliminate the minimum dimensions, the processing component 770 will identify the problems and give the user a chance to correct the metadata 780.” [0071] “If these minimums or rules are not honored, the interface can, at the point of metadata creation, direct the user to change the metadata 780 so that it adheres to appropriate standards.”);
applying the data quality checks and the rules to the received metadata to automatically generate the data structure from the received metadata to represent the set of N-dimensional hypercubes as the data model at least by ([0069] “The processing component 770 includes appropriate logic to, based on the selected types from the type library 760 and the metadata 780, generate appropriate data structures and logic to support the implementation and operation of the runtime application 710 as further described below.” [0070] “the processing component 770 is equipped with a great deal of information about the different types and can thus validate the metadata.” [0071] “If these minimums or rules are not honored, the interface can, at the point of metadata creation, direct the user to change the metadata 780 so that it adheres to appropriate data structures 720 also include one or more multidimensional data schema 724 that define one or more data cubes or other multidimensional data structures. The data structures defined by the multidimensional schema 724 receive and manipulate application data to provide the analysis and reporting performed by the application.”) and the automatically generated data structure are the data structures, such as one or more data cubes, that are generated in accordance with rules and validation techniques.
Yang fails to disclose “information about data that an application is authoritative; and information about data that flows between applications; automatically generating a lineage map from the cube set to express data quality checks and rules that apply to nodes in the lineage map; applying the data structure to model data in various nodes of the data model and data flowing between those nodes to support calculation and reasoning about data present in the nodes and data flowing between them; and automatically detecting, based on the lineage map, that data leaving the application is not more than data entering the application including any data created by the application”
However, Borgsmidt teaches automatically generating a lineage map from the cube set to express data quality checks and rules that apply to nodes in the lineage map at least by ([0005] “a data cube is associated with one or more validation expressions. Furthermore, the data cube may include a hyperplane for each of the validation expressions associated with the data cube. Each cell in a hyperplane associated with a validation expression may store a value that indicates whether data in corresponding cells specified by the Nodes in the “e-list” may be associated with users or groups of users. For example, index items in the “e-list” may specify a “Chicago” cost center, a “London” cost center, and a “Johannesburg” cost center.” [0049] “Each of rule set objects 38 may be a data structure that specifies one or more of rule objects 36. Before client device 8 downloads rule set objects 38, administrator 20 may map equivalent rule set objects in model 12 to one or more index items in the “e-list.” When client device 8 downloads these rule set objects administrative interface 20 may map the selected rule set objects to the selected “e-list” index items. Window 200 may display the mapping from the 
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Borgsmidt into the teaching of Yang because the references similarly disclose the processing of multidimensional cube data. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in Yang to further include the generating of a data map expressing rules and data validation as in Borgsmidt in order to ensure that the data is of high quality so that it is more usable and less prone to causing an issue in the future.
Yang, Borgsmidt fail to disclose “information about data that an application is authoritative; and information about data that flows between applications; applying the data structure to model data in various nodes of the data model and data flowing between those nodes to support calculation and reasoning about data present in the nodes and data flowing between them; and automatically detecting, based on the lineage map, that data leaving the application is not more than data entering the application including any data created by the application”
However, Raghavan teaches the following limitations, information about the data identifying that an application is authoritative at least by ([Abstract] “The access token may correspond to an n-dimensional cube containing data at a level of granularity permitted to the application.” [0027] “A policy set 212 may also be included in access token 204. A policy set 212 may contain information 
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Raghavan into the teaching of Yang, Borgsmidt because the references similarly disclose the processing of multidimensional cube data. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in the combination of references to further include the information regarding the level of granularity permitted for an application to view as in Raghavan in order to prevent unauthorized access of some applications to particular cube data.
Yang, Borgsmidt, Raghavan fail to disclose “and information about data that flows between applications; applying the data structure to model data in various nodes of the data model and data flowing between those nodes to support calculation and reasoning about data present in the nodes and data flowing between them; and automatically detecting, based on the lineage map, that data leaving the application is not more than data entering the application including any data created by the application”
Meier teaches the following limitations, and information about data that flows between applications at least by ([0179] “The user may wish to learn only about data transfers or flows between a first application internal to an enterprise application (or system) suite such as SAP, and a second application that is outside of the enterprise application suite, for example. Or, any data flows between applications internal to the suite and applications external to the suite may be of interest. Only data regarding such flows may be collected, or only data regarding such flows may be reported to the user. Or, the user may be interested only in data flowing from one or more or all applications internal to the suite to one or more or all applications external to the suite, or vice versa (only from external to internal).”);
applying the data structure to model data in various nodes of the data model and data flowing between those nodes to support calculation and reasoning about data present in the nodes and data flowing between them at least by ([0038] discloses the gathering, enhancing, and classifying/analyzing of the data entering and leaving enterprise software applications (support calculation and reasoning [0051] “The system and method may display an almost live map of the data exchange of a system, or systems, as information regarding several systems may be combined together to give an even more detailed information flow analysis based on the classification of the data.” [0064] “In order to be useful, the information that is gathered by the listeners 20 a, 20 b will preferably include Connection timestamp, Connection partner (IP; ID, Username or similar), Connection Type and flow of the data (Inbound, outbound) and 
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Meier into the teaching of Yang, Borgsmidt, Raghavan because the references similarly disclose the processing of stored data, such as cube data. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in the combination of references to further include the information about data flowing between applications as in Meier in order to track and maintain data describing applications that interface with one another as they operate together for future analysis and to identify potential optimizations.
Yang, Borgsmidt, Raghavan, Meier fail to disclose “and automatically detecting, based on the lineage map, that data leaving the application is not more than data entering the application including any data created by the application”
However, Branson teaches the above limitation at least by ([0021] “Additionally, stream processing applications may want to exercise control over the flow of data through an application graph (e.g., an operator graph) by limiting the amount of processing a given window operation can produce.” [0030] “A stream computing application may have several “jobs” (i.e., specific applications) executing in parallel. Each job may be associated with an individual data flow. These individual data flows may be thought of as separate operator graphs or portions of the same logical operator graph.” [0055] “The stream computing 
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Branson into the teaching of Yang, Borgsmidt, Raghavan, Meier because the references similarly disclose the processing of stored data, such as cube data. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in the combination of references to further include the limiting of data flowing between applications as in Branson in order to prevent the operators/applications from producing too much data between one another and creating bottlenecks.
As per claim 4, claim 1 is incorporated, Yang further discloses:
wherein values acceptable in each dimension of the N-dimensional hypercubes are expressed as a set of included or excluded terms from a taxonomy among the created taxonomies describing the data concepts at least by ([Fig. 4] shows the dimensions, data models, and calculation rules defined within the taxonomy [0073] “implementations of a metadata-based application deployment system 700 can validate not only the metadata 780, but the data entered is consistent with a time dimension and is not a series of dollar figures, customer names, or other data that is not consistent with the specified type. Thus, the use of types from a type library 760 allows validation for metadata 780 to be applied to the types and/or the data entered in data structures associated with specified types.”).
Regarding claim 8, Yang discloses:
A system for application of an N-dimensional hypercube datatype for automatically generating a data structure, the system comprising: a database that stores a plurality of data each associated with a corresponding application and each including metadata, wherein the metadata describes information about data present in an application, … at least by ([0039] discloses that root model sites associated with each of the applications can have its own SQL and multidimensional database which store the metadata [0086] “FIG. 8 shows a flow diagram 800 illustrating a process by which a metadata-based application is deployed. At 810, defined types stored in a type library or libraries are accessed. As previously described with reference to FIG. 7, predefined types 762 and/or extended types 764 drawn from a type library 760 are the basic components from which a run-time application 710 is created. At 820, to adapt the components drawn from the type library 760 as desired, application metadata is also accessed. At 830, the defined types identified for use in the application and the metadata are processed. As  
and a processor coupled to the database via a communication network, 
wherein the processor is configured to: create taxonomies describing data concepts associated with metadata and store the taxonomies onto a database at least by ([0005] describes that the present disclosure is for creating and deploying metadata-generated applications [0011] “FIG. 4 is a block diagram of a taxonomy of a metadata-based application deployment system” [0025] “using implementations of a metadata-based application deployment system, using implementations of metadata taxonomies, different applications and multi-level applications are generated by modifying metadata instead of by programming in hard code” [0050]-[0054] disclose how the metadata that describes each application, such as the root model site, dimensions, and data models from the taxonomy shown in Fig. 4, are stored within at least one database, the SQL database 510 and the AS database 540) and the taxonomy of a metadata-based application is shown in Fig. 4 which is stored within the two 
receive the metadata and the taxonomies describing the data concepts from the database via a communication network at least by ([0029] “The structures 320 may include a relational database table, a multidimensional data cube, and other types of data structures that may be used by an application 350. Using selected elements included in the structures 320, the metadata 360 modifies general components defined within the structures 320 to provide the infrastructure of the application.” [0050]-[0054] disclose how the metadata that describes the application, such as the root model site, dimensions, and data models from the taxonomy shown in Fig. 4, are stored within at least one database, the SQL database 510 and the AS database 540 [0086] “FIG. 8 shows a flow diagram 800 illustrating a process by which a metadata-based application is deployed. At 810, defined types stored in a type library or libraries are accessed. As previously described with reference to FIG. 7, predefined types 762 and/or extended types 764 drawn from a type library 760 are the basic components from which a run-time application 710 is created. At 820, to adapt the components drawn from the type library 760 as desired, application metadata is also accessed. At 830, the defined types identified for use in the application and the metadata are processed. As previously described, it is the metadata customizing the defined types that is used to create the application without the user having to write of code” [0087] “At 840, the data structures for the application are generated. As previously described with reference to FIG. 7, the 
automatically generate a cube set including a set of N-dimensional hypercubes from the received metadata to represent the metadata describing the information about the data present in the application… at least by ([0069] “The processing component 770 includes appropriate logic to, based on the selected types from the type library 760 and the metadata 780, generate appropriate data structures and logic to support the implementation and operation of the runtime application 710 as further described below.” [0076] “The data structures 720 also include one or more multidimensional data schema 724 that define one or more data cubes or other multidimensional data structures. The data structures defined by the multidimensional schema 724 receive and manipulate application data to provide the analysis and reporting performed by the application.”) and the processing component (automatically) generates appropriate data structures, which can be one or more data cubes, based on the selected types from the type library and the metadata; Examiner also notes that, even if the system only generated one data cube, the single generated data cube could at least be a single item set, or singleton;
…express data quality checks and rules … at least by ([0070] “the processing component 770 is equipped with a great deal of information about the different types and can thus validate the metadata. For example, if a user selects a 
apply the data quality checks and the rules to the received metadata to automatically generate the data structure from the received metadata to represent the set of N-dimensional hypercubes as the data model at least by ([0069] “The processing component 770 includes appropriate logic to, based on the selected types from the type library 760 and the metadata 780, generate appropriate data structures and logic to support the implementation and operation of the runtime application 710 as further described below.” [0070] “the processing component 770 is equipped with a great deal of information about the different types and can thus validate the metadata.” [0071] “If these minimums or rules are not honored, the interface can, at the point of metadata creation, direct the user to change the metadata 780 so that it adheres to appropriate standards.” [0076] “The data structures 720 also include one or more multidimensional data schema 724 that define one or more data cubes or other multidimensional data structures. The data structures defined by the 
Yang fails to disclose “information about data that an application is authoritative; and information about data that flows between applications; automatically generate a lineage map from the cube set to express data quality checks and rules that apply to nodes in the lineage map; apply the data structure to model data in various nodes of the data model and data flowing between those nodes to support calculation and reasoning about data present in the nodes and data flowing between them; and automatically detect, based on the lineage map, that data leaving the application is not more than data entering the application including any data created by the application”
However, Borgsmidt teaches automatically generate a lineage map from the cube set to express data quality checks and rules that apply to nodes in the lineage map at least by ([0005] “a data cube is associated with one or more validation expressions. Furthermore, the data cube may include a hyperplane for each of the validation expressions associated with the data cube. Each cell in a hyperplane associated with a validation expression may store a value that indicates whether data in corresponding cells specified by the validation expression satisfy the validation expression. If a cell in a hyperplane associated with one of the validation expressions stores a value that indicates that data in the corresponding cells does not satisfy the validation expression, a Nodes in the “e-list” may be associated with users or groups of users. For example, index items in the “e-list” may specify a “Chicago” cost center, a “London” cost center, and a “Johannesburg” cost center.” [0049] “Each of rule set objects 38 may be a data structure that specifies one or more of rule objects 36. Before client device 8 downloads rule set objects 38, administrator 20 may map equivalent rule set objects in model 12 to one or more index items in the “e-list.” When client device 8 downloads these rule set objects as rule set objects 38, rule set objects 38 may continue to indicate that they are mapped to the index items in the “e-list.”” [0050] “rule set object 38A may specify rule object 36A and may be mapped to the “Americas” division or other index administrative interface 20 may map the selected rule set objects to the selected “e-list” index items. Window 200 may display the mapping from the selected rule set object to the selected “e-list” index items in a pane 208. In the example of FIG. 13, pane 208 shows that model developer 21 has mapped the “Rules for the Americas” rule set object to the “item” index item”).
 prior to the effective filing date of the claimed invention to incorporate the teaching of Borgsmidt into the teaching of Yang because the references similarly disclose the processing of multidimensional cube data. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in Yang to further include the generating of a data map expressing rules and data validation as in Borgsmidt in order to ensure that the data is of high quality so that it is more usable and less prone to causing an issue in the future.
Yang, Borgsmidt fail to disclose “information about data that an application is authoritative; and information about data that flows between applications; apply the data structure to model data in various nodes of the data model and data flowing between those nodes to support calculation and reasoning about data present in the nodes and data flowing between them; and automatically detect, based on the lineage map, that data leaving the application is not more than data entering the application including any data created by the application”
However, Raghavan teaches the following limitations, information about the data identifying that an application is authoritative at least by ([Abstract] “The access token may correspond to an n-dimensional cube containing data at a level of granularity permitted to the application.” [0027] “A policy set 212 may also be included in access token 204. A policy set 212 may contain information describing one or more rules that may govern the use of the token to access data and analytical function” [0036] “Operation 304 depicts determining maximum permitted analysis depths. Analysis depth may pertain to the granularity with 
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Raghavan into the teaching of Yang, Borgsmidt because the references similarly disclose the processing of multidimensional cube data. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in the combination of references to further include the information regarding the level of granularity permitted for an application to view as in Raghavan in order to prevent unauthorized access of some applications to particular cube data.
Yang, Borgsmidt, Raghavan fail to disclose “and information about data that flows between applications; apply the data structure to model data in various nodes of the data model and data flowing between those nodes to support calculation and reasoning about data present in the nodes and data flowing between them; and automatically detect, based on the lineage map, that data leaving the application is not more than data entering the application including any data created by the application”
However, Meier teaches the following limitations, and information about data that flows between applications at least by ([0179] “The user may wish to learn only about data transfers or flows between a first application internal to an enterprise application (or system) suite such as SAP, and a second application 
apply the data structure to model data in various nodes of the data model and data flowing between those nodes to support calculation and reasoning about data present in the nodes and data flowing between them at least by ([0038] discloses the gathering, enhancing, and classifying/analyzing of the data entering and leaving enterprise software applications (support calculation and reasoning [0051] “The system and method may display an almost live map of the data exchange of a system, or systems, as information regarding several systems may be combined together to give an even more detailed information flow analysis based on the classification of the data.” [0064] “In order to be useful, the information that is gathered by the listeners 20 a, 20 b will preferably include Connection timestamp, Connection partner (IP; ID, Username or similar), Connection Type and flow of the data (Inbound, outbound) and Business context of the information or unique identifier to clearly map the connection to the business context.”) and Fig. 9 shows the data flowing between the nodes such as 150a, 150b, etc.
 prior to the effective filing date of the claimed invention to incorporate the teaching of Meier into the teaching of Yang, Borgsmidt, Raghavan because the references similarly disclose the processing of stored data, such as cube data. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in the combination of references to further include the information about data flowing between applications as in Meier in order to track and maintain data describing applications that interface with one another as they operate together for future analysis and to identify potential optimizations.
Yang, Borgsmidt, Raghavan, Meier fail to disclose “and automatically detect, based on the lineage map, that data leaving the application is not more than data entering the application including any data created by the application”
However, Branson teaches the above limitation at least by ([0021] “Additionally, stream processing applications may want to exercise control over the flow of data through an application graph (e.g., an operator graph) by limiting the amount of processing a given window operation can produce.” [0030] “A stream computing application may have several “jobs” (i.e., specific applications) executing in parallel. Each job may be associated with an individual data flow. These individual data flows may be thought of as separate operator graphs or portions of the same logical operator graph.” [0055] “The stream computing application may continue the method 500 by performing operation 510, determining a window operation output data threshold (hereinafter “data threshold”). A data threshold, as used herein, can be a limit on the amount of 
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Branson into the teaching of Yang, Borgsmidt, Raghavan, Meier because the references similarly disclose the processing of stored data, such as cube data. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in the combination of references to further include the limiting of data flowing between applications as in Branson in order to prevent the operators/applications from producing too much data between one another and creating bottlenecks.
Regarding claim 15, Yang discloses:
A non-transitory computer readable medium configured to store instructions for applying an N-dimensional hypercube datatype for automatically generating a data structure, wherein, when executed, the instructions cause a processor to perform the following: creating taxonomies describing data concepts associated with metadata and storing the taxonomies onto a database at least by ([0005] describes that the present disclosure is for creating and deploying metadata-generated applications [0011] “FIG. 4 is a block diagram of a taxonomy of a metadata-based application deployment system” [0025] “using implementations of a metadata-based 
accessing the database, wherein the database stores a plurality of data each associated with a corresponding application at least by ([0039] discloses that root model sites associated with each of the applications can have its own SQL and multidimensional database which store the metadata [0086] “FIG. 8 shows a flow diagram 800 illustrating a process by which a metadata-based application is deployed. At 810, defined types stored in a type library or libraries are accessed. As previously described with reference to FIG. 7, predefined types 762 and/or extended types 764 drawn from a type library 760 are the basic components from which a run-time application 710 is created. At 820, to adapt the components drawn from the type library 760 as desired, application metadata is also accessed. At 830, the defined types identified for use in the application and the metadata are processed. As previously described, 
and wherein the metadata describes information about data present in an application at least by ([0041]-[0047] disclose, in detail, the different types of metadata included in defining or describing the application, such as different types of structural metadata, form of the metadata, model/model properties metadata that define the nature of the models and data structures to be used in deploying the application and business rules and calculations metadata which define the calculations performed in each application, and other different types of metadata),
receiving the metadata and the taxonomies describing the data concepts from the database at least by ([0029] “The structures 320 may include a relational database table, a multidimensional data cube, and other types of data structures that may be used by an application 350. Using selected elements included in the structures 320, the metadata 360 modifies general components defined within the structures 320 to provide the infrastructure of the application.” [0050]-[0054] disclose how the metadata that describes the application, such as the root model site, dimensions, and data models from the taxonomy shown in Fig. 4, are stored within at least one database, the SQL database 510 and the AS database 540 [0086] “FIG. 8 shows a flow diagram 800 illustrating a process by which a metadata-based application is deployed. At 810, defined types stored in a type library or libraries are accessed. As previously described with reference to FIG. 7, predefined types 762 and/or extended types 764 drawn from a type application metadata is also accessed. At 830, the defined types identified for use in the application and the metadata are processed. As previously described, it is the metadata customizing the defined types that is used to create the application without the user having to write of code” [0087] “At 840, the data structures for the application are generated. As previously described with reference to FIG. 7, the defined types include data structure types that are tailorable through the use of metadata to create structures appropriate for the application.”) and the metadata is accessed along with the type library and used to modify general components defined within the structures of the accessed type library;
automatically generating a cube set including a set of N-dimensional hypercubes from the received metadata to represent the metadata describing the information about the data present in the application… at least by ([0069] “The processing component 770 includes appropriate logic to, based on the selected types from the type library 760 and the metadata 780, generate appropriate data structures and logic to support the implementation and operation of the runtime application 710 as further described below.” [0076] “The data structures 720 also include one or more multidimensional data schema 724 that define one or more data cubes or other multidimensional data structures. The data structures defined by the multidimensional schema 724 receive and manipulate application data to provide the analysis and reporting performed by 
…express data quality checks and rules … at least by ([0070] “the processing component 770 is equipped with a great deal of information about the different types and can thus validate the metadata. For example, if a user selects a consolidation type from among a group of financial calculation types, there is a certain minimum dimensionality that the processing component 770 can verify. In the example of a consolidation type, the processing component 770 will expect a time dimension, a scenario dimension, and other dimensions. If the user manipulates the type to eliminate the minimum dimensions, the processing component 770 will identify the problems and give the user a chance to correct the metadata 780.” [0071] “If these minimums or rules are not honored, the interface can, at the point of metadata creation, direct the user to change the metadata 780 so that it adheres to appropriate standards.”);
applying the data quality checks and the rules to the received metadata to automatically generate the data structure from the received metadata to represent the set of N-dimensional hypercubes as the data model at least by ([0069] “The processing component 770 includes appropriate logic to, based on the selected types from the type library 760 and the metadata 780, generate appropriate data structures and logic to support the implementation and validate the metadata.” [0071] “If these minimums or rules are not honored, the interface can, at the point of metadata creation, direct the user to change the metadata 780 so that it adheres to appropriate standards.” [0076] “The data structures 720 also include one or more multidimensional data schema 724 that define one or more data cubes or other multidimensional data structures. The data structures defined by the multidimensional schema 724 receive and manipulate application data to provide the analysis and reporting performed by the application.”) and the automatically generated data structure are the data structures, such as one or more data cubes, that are generated in accordance with rules and validation techniques.
Yang fails to disclose “information about data that an application is authoritative; and information about data that flows between applications; automatically generating a lineage map from the cube set to express data quality checks and rules that apply to nodes in the lineage map; applying the data structure to model data in various nodes of the data model and data flowing between those nodes to support calculation and reasoning about data present in the nodes and data flowing between them; and automatically detecting, based on the lineage map, that data leaving the application is not more than data entering the application including any data created by the application”
However, Borgsmidt teaches automatically generating a lineage map from the cube set to express data quality checks and rules that apply to nodes in the lineage map at least by ([0005] “a data cube is associated with one or more validation expressions. Furthermore, the data cube may include a hyperplane for each of the validation expressions associated with the data cube. Each cell in a hyperplane associated with a validation expression may store a value that indicates whether data in corresponding cells specified by the validation expression satisfy the validation expression. If a cell in a hyperplane associated with one of the validation expressions stores a value that indicates that data in the corresponding cells does not satisfy the validation expression, a system implementing these techniques may prevent the user from permanently storing data in the corresponding cells into the data cube.” [0047] “rule object 36A may specify a validation expression that evaluates to “true” when the sum of data in a cell of the “accommodations” hyperplane in the “travel cost” dimension and data in a corresponding cell in the “vehicle rental costs” hyperplane in the “travel cost” dimension is less than $10,000. In this example, calculation engine 30 may evaluate the validation expression of the cell CApril, Americas, Hotel and Vehicle Rule. For instance, suppose that cell CApril, Americas, Accommodations stores the value $5000 and that cell CApril, Americas, Vehicle Rental Costs stores the value $800. In this case, calculation engine 30 may store the value of “true” in cell CApril, Americas, Hotel and Vehicle Rule because $5000+$800 is less than $10,000.” [0048] “Each of index list sets 34 may include a so-called “e-list.” Index items in the “e-list” specify nodes (e.g., cost centers or other entities within an enterprise). Nodes in the “e-list” may be associated with users or groups of users. For example, index items in the “e-list” may specify a “Chicago” cost center, a “London” cost center, and a “Johannesburg” cost center.” [0049] “Each of rule set objects 38 may be a data structure that specifies one or more of rule objects 36. Before client device 8 downloads rule set objects 38, administrator 20 may map equivalent rule set objects in model 12 to one or more index items in the “e-list.” When client device 8 downloads these rule set objects as rule set objects 38, rule set objects 38 may continue to indicate that they are mapped to the index items in the “e-list.”” [0050] “rule set object 38A may specify rule object 36A and may be mapped to the “Americas” division or other index item of the e-list. In addition, rule set object 38A specifies a first failure action. The first failure action may specify that no enterprise data may be submitted when a validation expression of rule object 36A evaluates to false. In this example, if a user associated with the “Americas” division, e.g., a manager “George,” enters new enterprise data into model slice 14 that results in a value of “false” being stored in a cell of the “Hotel and Vehicle Rule” hyperplane of the “travel costs” dimension, the first failure action may be performed and “George” may be prevented from submitting the new enterprise data to model 12 in enterprise server 4. In this example, the mapping specified by rule set object 38A does not map the first rule object to a different node (e.g., “Europe”). Therefore, if a user associated with the node “Europe” enters new data in model slice 14 that results in a value of “false” being stored in a cell of the “Hotel and Vehicle Rule” hyperplane of the “travel costs” dimension, the first failure action is not performed. This makes sense because the rule is only associated with the “Americas” node and not the “Europe” node in this example.” [0090] “Model administrative interface 20 may map the selected rule set objects to the selected “e-list” index items. Window 200 may display the mapping from the selected rule set object to the selected “e-list” index items in a pane 208. In the example of FIG. 13, pane 208 shows that model developer 21 has mapped the “Rules for the Americas” rule set object to the “item” index item”).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Borgsmidt into the teaching of Yang because the references similarly disclose the processing of multidimensional cube data. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in Yang to further include the generating of a data map expressing rules and data validation as in Borgsmidt in order to ensure that the data is of high quality so that it is more usable and less prone to causing an issue in the future.
Yang, Borgsmidt fail to disclose “information about data that an application is authoritative; and information about data that flows between applications; applying the data structure to model data in various nodes of the data model and data flowing between those nodes to support calculation and reasoning about data present in the nodes and data flowing between them; and automatically detecting, based on the lineage map, that data leaving the application is not more than data entering the application including any data created by the application”
Raghavan teaches the following limitations, information about the data identifying that an application is authoritative at least by ([Abstract] “The access token may correspond to an n-dimensional cube containing data at a level of granularity permitted to the application.” [0027] “A policy set 212 may also be included in access token 204. A policy set 212 may contain information describing one or more rules that may govern the use of the token to access data and analytical function” [0036] “Operation 304 depicts determining maximum permitted analysis depths. Analysis depth may pertain to the granularity with which data may be examined or drilled down into.”) and the authority of an application is the access level or level of granularity permitted to each application for accessing data cubes;
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Raghavan into the teaching of Yang, Borgsmidt because the references similarly disclose the processing of multidimensional cube data. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in the combination of references to further include the information regarding the level of granularity permitted for an application to view as in Raghavan in order to prevent unauthorized access of some applications to particular cube data.
Yang, Borgsmidt, Raghavan fail to disclose “and information about data that flows between applications; applying the data structure to model data in various nodes of the data model and data flowing between those nodes to support calculation and reasoning about data present in the nodes and data flowing between them; and automatically detecting, based on the lineage map, that data leaving the application is not more than data entering the application including any data created by the application”
However, Meier teaches the following limitations, and information about data that flows between applications at least by ([0179] “The user may wish to learn only about data transfers or flows between a first application internal to an enterprise application (or system) suite such as SAP, and a second application that is outside of the enterprise application suite, for example. Or, any data flows between applications internal to the suite and applications external to the suite may be of interest. Only data regarding such flows may be collected, or only data regarding such flows may be reported to the user. Or, the user may be interested only in data flowing from one or more or all applications internal to the suite to one or more or all applications external to the suite, or vice versa (only from external to internal).”);
applying the data structure to model data in various nodes of the data model and data flowing between those nodes to support calculation and reasoning about data present in the nodes and data flowing between them at least by ([0038] discloses the gathering, enhancing, and classifying/analyzing of the data entering and leaving enterprise software applications (support calculation and reasoning [0051] “The system and method may display an almost live map of the data exchange of a system, or systems, as information regarding several systems may be combined together to give an even more detailed flow analysis based on the classification of the data.” [0064] “In order to be useful, the information that is gathered by the listeners 20 a, 20 b will preferably include Connection timestamp, Connection partner (IP; ID, Username or similar), Connection Type and flow of the data (Inbound, outbound) and Business context of the information or unique identifier to clearly map the connection to the business context.”) and Fig. 9 shows the data flowing between the nodes such as 150a, 150b, etc.
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Meier into the teaching of Yang, Borgsmidt, Raghavan because the references similarly disclose the processing of stored data, such as cube data. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in the combination of references to further include the information about data flowing between applications as in Meier in order to track and maintain data describing applications that interface with one another as they operate together for future analysis and to identify potential optimizations.
Yang, Borgsmidt, Raghavan, Meier fail to disclose “and automatically detecting, based on the lineage map, that data leaving the application is not more than data entering the application including any data created by the application”
However, Branson teaches the above limitation at least by ([0021] “Additionally, stream processing applications may want to exercise control over the flow of data through an application graph (e.g., an operator graph) by limiting the amount of processing a given window operation can produce.” [0030] “A 
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Branson into the teaching of Yang, Borgsmidt, Raghavan, Meier because the references similarly disclose the processing of stored data, such as cube data. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in the combination of references to further include the limiting of data flowing between applications as in Branson in order to prevent the operators/applications from producing too much data between one another and creating bottlenecks.
As per claim 18, claim 15 is incorporated, Yang further discloses:
wherein values acceptable in each dimension of the N-dimensional hypercubes are expressed as a set of included or excluded terms from a taxonomy among the created taxonomies describing the data concepts at least by ([Fig. 4] shows the dimensions, data models, and calculation rules defined within the taxonomy [0073] “implementations of a metadata-based application deployment system 700 can validate not only the metadata 780, but also the data used in the runtime application 710. For example, if the runtime application 710 includes a time dimension, the data entered is validated to determine if, in fact, the data entered is consistent with a time dimension and is not a series of dollar figures, customer names, or other data that is not consistent with the specified type. Thus, the use of types from a type library 760 allows validation for metadata 780 to be applied to the types and/or the data entered in data structures associated with specified types.”).
Claim 11 recites equivalent claim limitations as the method of claim 4, except that it sets forth the claimed invention as a system, as such it is rejected for the same reason as applied hereinabove.

Claims 3, 7, 10, 14, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Yang (US 2009/0006409) in view of Borgsmidt (US 2008/0301155) and Raghavan (US 2015/0370872) and Meier (US 2018/0159884) and Branson (US 2016/0366042) further in view of Gangadhar (US 2011/0289071).
As per claim 3, claim 1 is incorporated, Yang, Borgsmidt, Raghavan, Meier, Branson fail to disclose “further comprising: applying intersection, union, and difference operations between cube sets to generate a single cube set”
Gangadhar teaches the above limitation at least by ([0103] “When a union operation of the Info-Cubes 600 and 602 is performed, a merged Info-Cube 620 is formed.”).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Gangadhar into the teaching of Yang, Borgsmidt, Raghavan, Meier, Branson because the references similarly disclose the processing of data, such as cube data. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in the combination of references to further include operations to merge the data as in Gangadhar in order to consolidate it and store it more efficiently.
As per claim 7, claim 1 is incorporated, Yang, Borgsmidt, Raghavan, Meier, Branson fail to disclose “further comprising: describing any subset of an N- dimensional space by a predefined number of sets of N-dimensional hypercubes selected from the set of N-dimensional hypercubes”
However, Gangadhar teaches the above limitation at least by ([Fig. 6] which shows a subset of n-dimensional space being described by three sets (predefined number of sets) of hypercubes 600, 602, 620).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Gangadhar into the teaching of Yang, Borgsmidt, Raghavan, Meier, Branson because the references similarly disclose the processing of data, such as cube data. Consequently, one of ordinary skill in the art would be 
As per claim 10, claim 8 is incorporated, Yang, Borgsmidt, Raghavan, Meier, Branson fail to disclose “wherein the processor is further configured to apply intersection, union, and difference operations between cube sets to generate a single cube set”
However, Gangadhar teaches the above limitation at least by ([0103] “When a union operation of the Info-Cubes 600 and 602 is performed, a merged Info-Cube 620 is formed.”).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Gangadhar into the teaching of Yang, Borgsmidt, Raghavan, Meier, Branson because the references similarly disclose the processing of data, such as cube data. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in the combination of references to further include operations to merge the data as in Gangadhar in order to consolidate it and store it more efficiently.
As per claim 14, claim 8 is incorporated, Yang, Borgsmidt, Raghavan, Meier, Branson fail to disclose “wherein the processor is further configured to describe any subset of an N-dimensional space by a predefined number of sets of N-dimensional hypercubes selected from the sets of N-dimensional hypercubes”
Gangadhar teaches the above limitation at least by ([Fig. 6] which shows a subset of n-dimensional space being described by three sets (predefined number of sets) of hypercubes 600, 602, 620).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Gangadhar into the teaching of Yang, Borgsmidt, Raghavan, Meier, Branson because the references similarly disclose the processing of data, such as cube data. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in the combination of references to further include the ability to define subsets of n-dimensional space based on a number of hypercubes as in Gangadhar so that it could be subsequently surfaced to a user.
As per claim 17, claim 15 is incorporated, Yang, Borgsmidt, Raghavan, Meier, Branson fail to disclose “wherein the instructions, when executed, further cause the processor to apply intersection, union, and difference operations between cube sets to generate a single cube set”
However, Gangadhar teaches the above limitation at least by ([0103] “When a union operation of the Info-Cubes 600 and 602 is performed, a merged Info-Cube 620 is formed.”).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Gangadhar into the teaching of Yang, Borgsmidt, Raghavan, Meier, Branson because the references similarly disclose the processing of .

Claims 5-6, 12-13, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yang (US 2009/0006409) in view of Borgsmidt (US 2008/0301155) and Raghavan (US 2015/0370872) and Meier (US 2018/0159884) and Branson (US 2016/0366042) and further in view of Fernandez (US 6,397,370).
As per claim 5, claim 1 is incorporated, Yang fails to disclose “…a data point is included in the set of N-dimensional hypercubes …, the data point satisfies constraint on each dimension of the N-dimensional hypercube in successions; wherein each set of N-dimensional hypercubes is expressed as sum-of-products form so that a data point  is included in an N-dimensional hypercube”
However, Borgsmidt discloses “…a data point is included in the set of N-dimensional hypercubes …, the data point satisfies constraint on each dimension of the N-dimensional hypercube in successions at least by ([0028] “model developer 21 may interact with modeling tool 20 to define one or more multi-dimensional datasets, referred to herein as “data cubes,” that store multidimensional enterprise data for model 12” [0031] “enterprise planning system 2 need not communicate the entire model 12 to each of the users, thereby reducing communication time as well as resource requirements. Instead, each user receives only relevant information.” [0032] describes the validation of 
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Borgsmidt into the teaching of Yang because the references similarly disclose the processing of multidimensional cube data. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in Yang to further include the data points satisfying constraints in successions as in Borgsmidt in order to ensure, more granularly, that the data is of high quality so that it is more usable and less prone to causing an issue in the future.
Yang, Borgsmidt, Raghavan, Meier, Branson fail to disclose “wherein each set of N-dimensional hypercubes is expressed as sum-of-products form so that a data point is included in an N-dimensional hypercube”
However, Fernandez teaches the above limitation at least by ([col. 4, lines 10-18] “Literal: A literal is a variable such as a primary input or intermediate node or its negation. For example, a literal may be “a” or “{overscore (a)}.” Cube: A cube, or product term, is a set C of literals such that xεC implies {overscore (x)}∉C. For example, {a, b, c} is a cube .... A cube represents the product (conjunction) of its literals. Sum-Of-Products (“SOP”): The SOP is a Boolean sum of cubes. For example, f=(a*b)+({overscore (c)}*d) is an SOP.”) and the data 
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Fernandez into the teaching of Yang, Borgsmidt, Raghavan, Meier, Branson because the references similarly disclose the processing of multidimensional cube data. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in the combination of references to further include the expression of hypercubes as a sum of products so that the definition of the cubes are easier to read and understand by humans.
As per claim 6, claim 1 is incorporated, Yang fails to disclose “… a data point is included in the set of N- dimensional hypercubes …, the data point satisfies a constraint that the data point is included in at least one hypercube among the set of N-dimensional hypercubes; wherein each set of N-dimensional hypercubes is expressed as sum-of-products form so that a data point is included in the set of N- dimensional hypercubes”
However, Borgsmidt teaches … a data point is included in the set of N- dimensional hypercubes …, the data point satisfies a constraint that the data point is included in at least one hypercube among the set of N-dimensional hypercubes at least by ([0028] “model developer 21 may interact with modeling tool 20 to define one or more multi-dimensional datasets, referred to herein as “data cubes,” that store multidimensional enterprise data for model 12” [0031] “enterprise planning system 2 need not communicate the entire model 
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Borgsmidt into the teaching of Yang because the references similarly disclose the processing of multidimensional cube data. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in Yang to further include the data points satisfying constraints in successions as in Borgsmidt in order to ensure, more granularly, that the data is of high quality so that it is more usable and less prone to causing an issue in the future.
Yang, Borgsmidt, Raghavan, Meier fail to disclose “wherein each set of N-dimensional hypercubes is expressed as sum-of-products form so that a data point is included in the set of N- dimensional hypercubes”
However, Fernandez teaches the above limitation at least by ([col. 4, lines 10-18] “Literal: A literal is a variable such as a primary input or intermediate node or its negation. For example, a literal may be “a” or “{overscore (a)}.” Cube: A cube, or product term, is a set C of literals such that xεC implies {overscore (x)}∉C. For example, {a, b, c} is a cube .... A cube represents the product (conjunction) of its literals. Sum-Of-Products (“SOP”): The SOP is a Boolean sum 
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Fernandez into the teaching of Yang, Borgsmidt, Raghavan, Meier because the references similarly disclose the processing of multidimensional cube data. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in the combination of references to further include the expression of hypercubes as a sum of products so that the definition of the cubes are easier to read and understand by humans.

Claims 12-13, 19-20 recite equivalent claim limitations as the method of claims 5-6, except that they set forth the claimed invention as a system and non-transitory computer readable medium, as such they are rejected for the same reasons as applied hereinabove.

Response to Arguments
The following is in response to the amendment filed on 11/16/21.
Applicant’s arguments have been carefully and respectfully considered but are not persuasive.
Regarding 35 USC 101, on pg. 13, applicant argues that independent claims 1, 13, 15 are not directed to an abstract idea.

Regarding 35 USC 101, on pgs. 15-16, applicant lists limitations from the claims than cannot be directed to mental process steps and states that the claims are more generally devoid of abstract ideas.
In response to the preceding argument, examiner respectfully submits that “creating taxonomies describing data concepts associated with metadata…; … generating a lineage map from the cube set to express data quality checks and rules that apply to nodes in the lineage map” are directed to mental process steps. The examiner has not currently or previously stated that the remaining limitations referred to by the applicant are directed to mental processes. Therefore, this argument as applied to these remaining limitations are moot. Therefore, these claims are directed to an abstract idea (mental processes).
Regarding 35 USC 101, on pgs. 17-19, applicant argues that the claims are eligible under step 2A and attempts to draw similarities between PEG examples and the instant claims.
In response to the preceding argument, examiner respectfully submits that the claimed invention does not recite “…information related to stress of the user to an information terminal…” as suggested by the applicant as the basis for the assertion that data quality rules, generated reports, report data, etc.)”. That is, the instant claims are not directed to an improved user interface for electronic devices as in the provided PEG examples nor are they directed to any special purpose computer or machine to implement the judicial exception. Rather, the judicial exception is merely implemented using generic computing components.
Regarding 35 USC 101, on pg. 19-20, applicant argues that the claims recite significantly more than the abstract idea and refers to the cited references.
In response to the preceding argument, examiner respectfully submits that the claims do not recite significantly more than the judicial exception. Further, the prior art as suggested by the applicant, is not considered with regard to subject matter eligibility. This is clearly stated in MPEP [2106.06] " Because they are separate and distinct requirements from eligibility, patentability of the claimed invention under 35 U.S.C. 102  and 103  with respect to the prior art is neither required for, nor a guarantee of, patent eligibility under 35 U.S.C. 101. The distinction between eligibility (under 35 U.S.C. 101 ) and patentability over the art (under 35 U.S.C. 102  and/or 103 ) is further discussed in 
Regarding 35 USC 103, on pg. 22, applicant argues that none of the cited references disclose a select listing of limitations from the claims.
In response to the preceding argument, examiner respectfully submits that Yang, in combination with the other references, discloses the “automatically generating…” at least by [0069] which discloses that metadata is used to generate appropriate data structures to support implementation and operation of a runtime application [0076] discloses that data structures include a schema that defines one or more data cubes or other multidimensional structures). Yang also discloses “applying the data quality and checks” at least by [0070] which discloses validating the metadata [0071] discloses rules by which the metadata must adhere to). Borgsmidt discloses “generating the lineage map” at least by [0005] which discloses validating cube data [0047] discloses rule objects used for validation [0048] discloses the creation of index list sets or e-list [0049] discloses that rule set objects which are mapped in a model to the index items in the e-list. Meier discloses “applying the data structure to model data in various nodes” at least by [0038] which discloses the gathering, enhancing, and classifying/analyzing of the data entering and leaving enterprise software applications (support calculation and reasoning [0051] which discloses the display of a live map of the data exchanges between the systems and flow analysis based on classifying the data. Fig. 9 additionally shows the data flowing between the nodes such as 150a, 150b, etc.
Regarding 35 USC 103, on pg. 24, applicant argues that the generated data structure as in Yang has “nothing to do” with the claimed data model.

Regarding 35 USC 103, on pg. 24, applicant argues that Borgsmidt does not discloses the listed limitations.
In response to the preceding argument, examiner respectfully submits that the applicant broadly states that Borgsmidt does not discloses the amended features of the claims, without any reasoning or analysis of the teachings in this reference as they would apply to the claimed invention. As also aforementioned, Borgsmidt does disclose “generating the lineage map” at least by [0005] which discloses validating cube data [0047] discloses rule objects used for validation [0048] discloses the creation of index list sets or e-list [0049] discloses that rule set objects which are mapped in a model to the index items in the e-list.
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM P BARTLETT whose telephone number is (469)295-9085.  The examiner can normally be reached on M-Th 11:30-8:30, F 11-3.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on (571)272-4046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
/WILLIAM P BARTLETT/
Examiner, Art Unit 2169

/USMAAN SAEED/Supervisory Patent Examiner, Art Unit 2169